DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status
Acknowledgment is made of the amendment filed on 12/29/2020 which amended claims 1, 11, 19, 21, 2527, 29, 31, and 33-35, cancelled claims 32 and added new claim 36. Claims 1, 11, 13, 18, 19, 21-31, and 33-36 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 3/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 


Claim Objections
Claim 36 is objected to because of the following informalities:
Claim 36, line 2, “a projection configured to” should be changed to --a projection system-- to correct the missing word.
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 26, 31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Santen (WO2004/055803) in view of Hirukawa et al. (WO 2004/053955, Hirukawa hereinafter; US PGPub 2005/0259234 used as an English translation).
Regarding claim 1, Van Santen discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device 
Hirukawa discloses the opening arranged to be at a further height from the substrate than the outlet (Fig. 3, paras. [0160]-[0161], [0196]-[0197], [0229], [0239], gas supply nozzles 854 and 853 are arranged further above the projected suction 32g from which the liquid is supplied). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the opening arranged to be at a further height from the substrate than the outlet as taught by Hirukawa in the liquid confinement structure as taught by Van Santen since including the opening arranged to be at a further height from the substrate than the outlet is commonly used to effectively suppress environmental changes in the periphery of the liquid (Hirukawa, para. [0229]) over the total volume surrounding the perimeter of the immersion liquid. 
Regarding claim 26, Van Santen as modified by Hirukawa discloses further comprising an inlet, located outward of the outlet, configured to extract at least liquid (Van Santen, Figs. 2-5, page 10, lines 9-21, page 11, lines 6-21, page 12, lines 18-26, discharge channel 76 with inlet 77 removes water 91 to water collector 82. The inlet is located outward of outflow opening 90). 
Regarding claim 31, Van Santen as modified by Hirukawa discloses the liquid confinement structure arranged to at least in part extend below a bottom surface of a final optical element of a projection system of the lithographic projection apparatus (Van Santen, Figs. 2-5, the housing 61 extends below the bottom surface of optical element 59 of the lens assembly 14). 
Regarding claim 36, Van Santen as modified by Hirukawa discloses a lithographic apparatus (Van Santen, Figs. 1-5, page 3, lines 27-35, page 4, lines 1-5, page 7, lines 1-31, page 8, lines 1-24, the lithography apparatus exposes a substrate 3 coated with a photosensitive layer using a modulate radiation beam) comprising:
a projection configured to project a beam of radiation onto a substrate (Van Santen, Figs. 1-4, page 3, lines 27-35, page 4, lines 1-5, page 6, lines 3-12, the lens system 9 includes an arrangement of lenses, including lens 59, to project the radiation beam onto layer 5); and
the liquid confinement structure of claim 1 (see claim 1 rejection above, Van Santen, (Figs. 1-5, and 5, page 8, lines 25-34, page 9, lines 1-5, page 10, lines 4-34, water 91 is supplied to the interspace 53 by water supply conduit 67 with outflow opening 90 provided outward of the transmission opening in housing 61 and opening 70 supplies gas outward of the outflow opening 90). 

Claims 11, 13, 19, 21-25, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poon et al. (WO2005/024517, Poon hereinafter) in view of Hirukawa et al. (WO 2004/053955, Hirukawa hereinafter; US PGPub 2005/0259234 used as an English translation).
Regarding claim 11, Poon discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device onto a substrate through a liquid confined in a space adjacent the substrate (Figs. 1-3 and 5-9, para. [0022], the immersion apparatus 20 provides and recovers liquid between the final optical element 22 and a wafer 16 when the wafer is exposed to the pattern of a reticle), the liquid confinement structure comprising a structure having a lower surface arranged to face toward the substrate (Figs. 1-3 and 5-9, the lower surface of immersion apparatus 20 faces the wafer 16), the structure having an aperture to allow transmission of the pattern (Figs. 1-3 and 5-9, the immersion apparatus 20 includes an aperture permitting the patterned radiation to project from the final optical element 22 to the wafer 16), having an outlet, in the lower surface and located outward of the aperture, configured to provide liquid to the space (Figs. 1-3 and 5-9, paras. [0023], [0027], the apparatus 20 includes apertures 38 to supply liquid to the space 34), and having an inlet, located outward of the outlet, configured to remove liquid from the space, the inlet comprising a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure (Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores are connected to outer cavity 53 to provide liquid to fluid recovery openings 50). Poon does not appear to explicitly describe having an opening, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. 
Hirukawa discloses an opening, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet (Fig. 3, paras. [0160]-[0161], [0196]-[0197], [0229], [0239], gas supply nozzles 854 and 853 are arranged further above the projected suction 32g from which the liquid is supplied via nozzles 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an opening, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet as taught by Hirukawa in the liquid confinement structure as taught by Poon since including an opening, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet is commonly used to effectively suppress environmental changes in the periphery of the liquid (Hirukawa, para. [0229]) over the total volume surrounding the perimeter of the immersion liquid.
Regarding claim 13, Poon as modified by Hirukawa discloses wherein the inlet forms a closed loop around the aperture, the outlet forms a closed loop around the aperture, or both (Poon, Figs. 2-3 and 5-9, para. [0024], the porous member 51 is disposed in a slot surrounding the cavity 34). 
Regarding claim 19, Poon discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device onto a substrate through a liquid confined in a space adjacent the substrate (Figs. 1-3 and 5-9, para. [0022], the immersion apparatus 20 provides and recovers liquid between the final optical element 22 and a wafer 16 when the wafer is exposed to the pattern of a reticle), the liquid confinement structure comprising a structure having a lower surface arranged to face toward the substrate (Figs. 1-3 and 5-9, the lower surface of immersion apparatus 20 faces the wafer 16), the structure having an aperture to allow transmission of the pattern (Figs. 1-3 and 5-9, the immersion apparatus 20 includes an aperture permitting the patterned radiation to project from the final optical element 22 to the wafer 16), having an outlet, in the lower surface and located outward of the aperture, configured to provide liquid to the space (Figs. 1-3 and 5-9, paras. [0023], [0027], the apparatus 20 includes apertures 38 to supply liquid to the space 34), having a first inlet, located outward of the outlet, configured to extract at least liquid from the space, and having a second inlet, located outward of the first inlet, configured to remove liquid from the space (Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores include pores that are arranged outwardly of other pores). Poon does not appear to explicitly describe having an opening located outward of the first inlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. 
Hirukawa discloses having an opening located outward of the first inlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet (Fig. 3, paras. [0158], [0160]-[0161], [0167], [0196]-[0197], [0229], [0239], gas supply nozzles 854 and 853 are arranged further above the projected suction 32g from which the liquid is supplied via nozzles 36. The gas supply nozzles 854 and 853 are arranged further outward of the nozzles 52, 56 through which liquid is recovered).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included having an opening located outward of the first inlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet as taught by Hirukawa in the liquid confinement structure as taught by Poon since including having an opening located outward of the first inlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet is commonly used to effectively suppress environmental changes in the periphery of the liquid (Hirukawa, para. [0229]) over the total volume surrounding the perimeter of the immersion liquid.
Regarding claim 21, Poon as modified by Hirukawa discloses wherein the opening is located outward of the second inlet (Hirukawa, Fig. 3, paras. [0158], [0160]-[0161], [0167], [0196]-[0197], [0229], [0239], gas supply nozzles 854 and 853 are arranged further outward of the nozzles 52, 56 through which liquid is recovered).
Regarding claim 22, Poon as modified by Hirukawa discloses wherein the second inlet comprises a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure (Poon, Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores are connected to outer cavity 53 to provide liquid to fluid recovery openings 50).
Regarding claim 23, Poon as modified by Hirukawa discloses wherein the first inlet forms a closed loop around the aperture, the outlet forms a closed loop around the aperture, or both (Poon, Figs. 2-3 and 5-9, para. [0024], the porous member 51 is disposed in a slot surrounding the cavity 34).
Regarding claim 24, Poon does not appear to explicitly describe wherein the second inlet is arranged to be at a different height from the substrate than the first inlet. 
A further interpretation of Hirukawa discloses wherein the second inlet is arranged to be at a different height from the substrate than the first inlet (Figs. 3, 4, 6, 9, 10, and 15, paras. [0161], [0163], [0168]-[0173], the ends of recovery pipes 52, recovery nozzles 56, exhaust pipes 54, and auxiliary recovery pipes 60 are located at different heights above the substrate, as are the openings for depressed section 32b and the slits 32h1-32h4. Furthermore, full recovery nozzles 56 are vertically movable to different heights by a drive mechanism). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the second inlet is arranged to be at a different height from the substrate than the first inlet as taught by the further interpretation of Hirukawa as the positions of the inlets in the liquid confinement structure as taught by Poon since including wherein the second inlet is arranged to be at a different height from the substrate than the first inlet is commonly used to facilitate the complete recovery of liquid from the surface of the substrate, thereby improving imaging of the wafer (Hirukawa, paras. [0019], [0020]-[0021], [0168]). 
Regarding claim 25, Poon as modified by Hirukawa discloses the liquid confinement structure is arranged to at least in part extend below a bottom surface of a final optical element of a projection system of the lithographic projection apparatus (Poon, Figs. 2-3 and 5-9, para. [0023], the immersion apparatus 20 extends below the lower surface of final optical element 22 of projection lens 14).
Regarding claim 33, Poon as modified by Hirukawa discloses further comprising a further inlet configured to remove fluid from the space (Poon, Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores include pores that are arranged outwardly of other pores).
Regarding claim 34, Poon does not appear to explicitly describe wherein the inlet is arranged to be at a different height from the substrate than the further inlet. 
A further interpretation of Hirukawa discloses wherein the inlet is arranged to be at a different height from the substrate than the further inlet (Figs. 3, 4, 6, 9, 10, and 15, paras. [0161], [0163], [0168]-[0173], the ends of recovery pipes 52, recovery nozzles 56, exhaust pipes 54, and auxiliary recovery pipes 60 are located at different heights above the substrate, as are the openings for depressed section 32b and the slits 32h1-32h4. Furthermore, full recovery nozzles 56 are vertically movable to different heights by a drive mechanism). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the inlet is arranged to be at a different height from the substrate than the further inlet as taught by the further interpretation of Hirukawa as the positions of inlets in the liquid confinement structure as taught by Poon since including wherein the inlet is arranged to be at a different height from the substrate than the further inlet is commonly used to facilitate the complete recovery of liquid from the surface of the substrate, thereby improving imaging of the wafer (Hirukawa, paras. [0019], [0020]-[0021], [0168]). 
Regarding claim 35, Poon as modified by Hirukawa discloses wherein the structure arranged to at least in part extend below a bottom surface of a final optical element of a projection system of the lithography projection apparatus (Poon, Figs. 2-3 and 5-9, para. [0023], the immersion apparatus 20 extends below the lower surface of final optical element 22 of projection lens 14).


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poon as modified by Hirukawa as applied to claim 11 above, and further in view of Shirai et al. (WO 2005/020298, Shirai hereinafter; US PGPub 2006/0291060 used as an English language translation). 
Regarding claim 18, Poon as modified by Hirukawa does not appear to explicitly describe wherein the structure comprises a lip which forms the narrowest part of the aperture, the remainder of the aperture being wider.
Shirai discloses wherein the structure comprises a lip which forms the narrowest part of the aperture, the remainder of the aperture being wider (Fig. 33, para. [0393]-[0395], the lower planar surface of the first liquid immersion mechanism, which has first liquid supply mechanism 90 and first liquid recovery mechanism 91, forms a lip that is narrower than surfaces T1, T2, and T3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the structure comprises a lip which forms the narrowest part of the aperture, the remainder of the aperture being wider as taught by Shirai in the structure as taught by Poon as modified by Hirukawa since including wherein the structure comprises a lip which forms the narrowest part of the aperture, the remainder of the aperture being wider commonly is commonly used to provide an improved resolution and increased depth of focus (Shirai, para. [0393]) while minimizing particle contamination near the projection system lens contacting the immersion liquid.

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Santen as modified by Hirukawa as applied to claim 26 above, and further in view of Poon.
Regarding claim 27, Van Santen as modified by Hirukawa does not appear to explicitly describe further comprising a further inlet, located outward of the inlet, configured to extract fluid.
Poon discloses a further inlet, located outward of the inlet, configured to extract fluid (Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores include pores that are arranged outwardly of other pores).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a further inlet, located outward of the inlet, configured to extract fluid as taught by Poon with the inlet of the structure of the liquid confinement structure as taught by Van Santen as modified by Hirukawa since including a further inlet, located outward of the inlet, configured to extract fluid is commonly used to control the fluid flow as required to provide stable immersion fluid conditions during lithography (Poon, para. [0006]). 
Regarding claim 28, Van Santen as modified by Hirukawa does not appear to explicitly describe wherein the inlet comprises a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure.
Poon discloses wherein the inlet comprises a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure (Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores are connected to outer cavity 53 to provide liquid to fluid recovery openings 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the inlet comprises a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure as taught by Poon as the structure of the inlet in the liquid confinement structure as taught by Van Santen as modified by Hirukawa since including wherein the inlet comprises a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure is commonly used to control the fluid flow as required to provide stable immersion fluid conditions during lithography (Poon, para. [0006]). 
Regarding claim 29, Van Santen as modified by Poon does not appear to explicitly describe wherein the inlet is arranged to be at a different height from the substrate than the further inlet. 
A further interpretation of Hirukawa discloses wherein the inlet is arranged to be at a different height from the substrate than the further inlet (Figs. 3, 4, 6, 9, 10, and 15, paras. [0161], [0163], [0168]-[0173], the ends of recovery pipes 52, recovery nozzles 56, exhaust pipes 54, and auxiliary recovery pipes 60 are located at different heights above the substrate, as are the openings for depressed section 32b and the slits 32h1-32h4. Furthermore, full recovery nozzles 56 are vertically movable to different heights by a drive mechanism). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the inlet is arranged to be at a different height from the substrate than the further inlet as taught by the further interpretation of Hirukawa as the positions of inlets in the liquid confinement structure as taught by Van Santen as modified by Poon since including wherein the inlet is arranged to be at a different height from the substrate than the further inlet is commonly used to facilitate the complete recovery of liquid from the surface of the substrate, thereby improving imaging of the wafer (Hirukawa, paras. [0019], [0020]-[0021], [0168]). 


Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Santen as modified by Hirukawa as applied to claim 1 above, and further in view of Nakano (US PGPub 2004/0263809).
Regarding claim 30, Van Santen as modified by Hirukawa does not appear to explicitly describe wherein the outlet forms a closed loop around the aperture.
Nakano discloses wherein the outlet forms a closed loop around the aperture (Figs. 6-8 and 14, liquid supply nozzle forms a loop around the final surface of the projection optical system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the outlet forms a closed loop around the aperture as taught by Nakano as the structure of the outlet in the liquid confinement structure as taught by Van Santen as modified by Hirukawa since including wherein the outlet forms a closed loop around the aperture is commonly used to provide uniform liquid supply to reliably fill the space between the final element of the projection system and the wafer (Nakano, para. [0012]). 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/29/2020, with respect to the drawing objections have been fully considered and are persuasive. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 7, filed 12/29/2020, with respect to the 35 U.S.C. §112, second paragraph rejections of claims 25, 29, 31, 34, and 35 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. §112, second paragraph rejections of claims 25, 29, 31, 34, and 35 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 12/29/2020, with respect to the 35 U.S.C. §112, first paragraph rejections of claims 24, 29, and 34 have been fully considered and are persuasive. The 35 U.S.C. §112, first paragraph rejections of claims 24, 29, and 34 have been withdrawn. 
Applicant’s arguments with respect to claims 1, 11, 13, 18, 19, 21-31, and 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882